EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in from interviews with Candace Seu on 22 January 2022 25 January 2021.

The application has been amended as follows: 
1. (Currently Amended) A positive active material for a rechargeable lithium battery, comprising:
a lithium nickel-manganese-cobalt composite oxide, and
a coating layer on the surface of the lithium nickel-manganese-cobalt composite
oxide,
wherein the coating layer comprises a lithium oxide comprising a lithium aluminum tungstate represented by Chemical Formula 2:
Chemical Formula 2
LiaWbAlcOd,
wherein, in Chemical Formula 2, 0.5≤a≤2, [[0<]]1≤b≤3, [[0<c]]1≤c≤4 and 1≤d≤6.

15. 	(Currently Amended) The positive active material of claim [[5]]1, wherein the lithium aluminum tungstate is LiAIWO4.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The coating layer comprising a lithium oxide comprising a lithium aluminum tungstate represented by the Chemical Formula 2 below is not taught nor suggested by the prior art.


    PNG
    media_image1.png
    77
    476
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 8:30AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723